Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 3/11/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20180286307) .
Regarding claim 1, Kim teaches an display device (fig. 5a-7) comprising: 
an active pattern (fig. 5 and 7: 120; par. 68) disposed on a substrate (fig. 5: 110; par. 68);
a first transistor including a first gate electrode (fig. 5B and 7: 130A) disposed in a first overlapping area of the active pattern where the first gate electrode overlaps the active pattern (see fig. 5B);
 a first scan line (fig. 5B and 7: 130A:) disposed adjacent to the first gate electrode; 
a first power voltage line (fig. 5F: 170F) including a first electrode portion (see the thick lower portion at the bottom of fig. 5F, this portion separated from a thick upper portion by a narrow portion) and a second electrode portion (see the thick upper portion at the top of fig. 5F, this portion is separated from a thick bottom portion by a narrow portion), the first electrode portion overlapping the first gate electrode (see fig. 5 F above), the second electrode portion extending from the first electrode portion in a direction crossing the first scan line and overlapping the first scan line (see fig. 5f above); 
a first electrode pattern (fig. 5E and 7: 1600) connected to the first gate electrode and overlapping the second electrode portion; and 
an organic light-emitting layer (par. 45) disposed on the substrate. 
Regarding claim 2, Kim teaches an display device of claim 1, further comprising: a first insulation layer disposed on the active pattern; a second insulation layer disposed . 

Allowable Subject Matter
Claim 3-5, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 8 are objected to based on their dependency.. 

Claims 9-13 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894